Exhibit 10(l)
 
ADDENDUM TO AGREEMENT OF LEASE


THIS ADDENDUM TO AGREEMENT OF LEASE, dated as of November 15, 2005 (this
"Addendum") is made by and between HEADWATERS ASSOCIATES, a Pennsylvania general
partnership, with an address at 10 North Church Street, Suite 307, West Chester,
Chester County, Pennsylvania 19380 ("Lessor") and DNB FIRST, NATIONAL
ASSOCIATION, a national banking association having a principal place of business
at 4 Brandywine Avenue, Downingtown, Chester County, Pennsylvania 19335
("Lessee").
 
Background:


A. On February 10, 2005, Lessor and Lessee entered into an Agreement of Lease
(the “Original Lease Agreement”), providing for a lease from Lessor to Lessee of
certain premises consisting of 4,770 square feet (the “Original Leased
Premises”) on the first floor space of the four story building at 2 North Church
Street, West Chester, Pennsylvania (the “Building”).


B. Lessor proposes to lease to Lessee, and Lessee proposes to lease from Lessor,
additional space on the third floor of the Building comprising a conference room
which, with allocable common area, is comprised of 564 square feet (the
“Additional Leased Premises”), on the terms and conditions contained in this
Addendum.


NOW, THEREFORE, intending to be legally bound hereby, and in consideration of
the mutual benefits contained herein and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:


1. Demise and Lease of Additional Leased Premises. Lessor, for and in
consideration of the payment of the rentals hereinafter specified, and the
performance of the terms, covenants and agreements herein contained, hereby
demises and leases unto Lessee and Lessee hereby lets from the Lessor, for a
term beginning on the date of this Addendum, the Additional Leased Premises,
subject to and in accordance with all of the terms and conditions of the
Original Lease as it is modified by this Addendum.
 
2. Definitions.


(a) The Original Lease as amended by this Addendum is sometimes referred to
herein as the “Lease.” All references in the Original Lease to the “Lease” shall
mean and refer hereafter to the Original Lease as modified by this Addendum.


(b) The Original Leased Premises and the Additional Leased Premises are
sometimes referred to herein collectively as the “Leased Premises.” All
references in the Original Lease to the “Leased Premises” shall, except as
otherwise provided in this Addendum, mean and refer hereafter to the Original
Leased Premises and the Additional Leased Premises.
 
 

--------------------------------------------------------------------------------




(c) Capitalized terms not otherwise defined in this Addendum shall have the same
meaning in this Addendum as such terms have in the Original Lease.


3. Rent. The Rent provided for the “Leased Premises” in Section 3 of the
Original Lease shall apply only to the Original Leased Premises. Lessee shall
pay to Lessor as additional base rent (“Base Rent”) for the Additional Leased
Premises the following:


(a) From the date hereof through July 31, 2006, at a rate of Twelve Dollars
($12.00) per square foot per year, for equal, consecutive monthly installments
of $564.00. This is equivalent to an annualized Base Rent for the Additional
Leased Premises of Six Thousand Seven Hundred Sixty-Eight Dollars ($6,768.00).
The Base Rent shall remain constant through July 31, 2006. The annual Base Rent
shall thereafter be increased for Years 2 through 5 of the Lease Term, as
follows:


(b) 8/1/06 to 7/31/07 (Years 2): The annual Base Rent paid in Year 2 shall be a
“Fair Market Rental” determined prior to Year 2, as more fully provided below.


(c) 8/1/07 to 7/31/08 (“Year 3”): The annual Base Rent paid in Year 2 shall be
increased for Year 3 by the percentage increase, if any, in the consumer price
index for all urban consumers, Philadelphia-Wilmington-Atlantic City, CMSA
(hereinafter “CPI”) between June 2006 and June 2007.


(d) 8/1/08 to 7/31/09 (“Year 4”): The annual Base Rent paid in Year 3 shall be
increased for Year 4 by the percentage increase, if any, in the CPI between June
2007 and June 2008.


(e) 8/1/09 to 7/31/10 (“Year 5”): The annual Base Rent paid in Year 4 shall be
increased for Year 5 by the percentage increase, if any, in the CPI between June
2008 and June 2009.
 
For purposes of determining the annual Base Rent in Year 2 the Lessor shall
notify Lessee in writing of Lessor’s determination of the åFair Market Rentalæ
for the Additional Demised Premises as of August 1, 2006 (the beginning of Year
2) by written notice to Lessee no later than May 3, 2006. If, by May 18, 2006,
Lessee and Lessor shall not have agreed in writing on the åFair Market Rentalæ
and hence the annual rate of Base Rent for Year 2, the parties shall, on or
before June 2, 2006, submit the dispute to binding arbitration by two licensed
Pennsylvania real estate appraisers each having a minimum of ten (10) years
experience in appraising commercial real estate in Chester County, Pennsylvania,
one to be appointed by each of the parties. If the two appraisers cannot agree
on the fair market rent, they shall promptly select a third Pennsylvania real
estate appraiser having a minimum of ten (10) years experience in appraising
commercial real estate in Chester County, Pennsylvania. The appraisers shall
submit to Lessor and Lessee, not later than July 3, 2006, a written
determination as to the åFair Market Rentalæ for the Additional Demised Premises
as of August 1, 2006, taking into account all of the terms and conditions of
this Lease for the Additional Demised Premises, including without limitation
taking into account that Lessee shall not be obligated to pay additional rent
for the Additional Leased Premises for operating expenses, taxes, insurance or
the like. Such determination of the arbitrators shall be final and binding on
Lessor and Lessee. The cost of such arbitration shall be shared equally between
the parties.
 
 
-2-

--------------------------------------------------------------------------------


 
Each installment of Base Rent for the Additional Leased Premises shall be due
and payable in advance on the first day of each calendar month during the Term
without set off or any demand therefor, at the place designated by Lessor under
the Lease for payment of rent. In the event the Term for the Additional Leased
Premises shall begin and end other than on the first day and last day,
respectively, of a calendar month, the rental for such partial month shall be
adjusted utilizing the number of days of the Term actually contained in the
calendar month during which the Term begins and ends, respectively.


4. Annual Operating Expenses. Lessee shall pay the “Additional Premises Pro Rata
Share” of Annual Operating Expense at the same times and in the same manner as
Lessee pays the “Pro Rata Share” under the Original Lease. However, the
“Additional Premises Pro Rata Share” shall, for purposes of this Addendum and
the Additional Leased Premises, be an amount each period equal to the sum of:


(1) 2.7% of the result obtained by deducting from Annual Operating Expenses all
electricity charges; plus


(2) 9.5% of all electricity charges allocable to the third (3rd) floor of the
building, according to separately electrical metering for that floor, the
parties agreeing that this percentage represents the proportion of the square
footage of the Additional Leased Premises to the total square footage of all
rentable space on the third floor of the Building.
 
5. Option to Renew; Rental During Renewal Terms. Lessee’s option to renew the
Lease for three (3) additional, successive terms of five (5) years each as set
forth in the Original Lease shall extend to and include the Additional Leased
Premises, except that Lessee shall be entitled to exercise the option separately
as to the Original Leased Premises alone, or for both the Original Leased
Premises and the Additional Leased Premises together, as Lessee may elect in its
notice of exercise of each option, but Lessee shall not have the option to renew
the Lease for the Additional Leased Premises alone; provided however, that, if
Lessee fails to exercise the renewal option for the Additional Leased Premises,
but exercises the renewal option for the Original Leased Premises alone, Lessee
shall have no further option to renew as to the Additional Leased Premises. In
any notice of exercise of the option to renew, unless Lessee shall expressly
state otherwise in its notice of exercise of a renewal option, Lessee shall be
presumed to be exercising the option to renew as to both the Original Leased
Premises and the Additional Leased Premises. Upon an exercise of an option to
renew the Lease that includes the Additional Leased Space, the provisions of the
Original Lease for determining the amount and rate of Base Rent during any
Renewal Period shall apply to the Additional Leased Space.


6. Reaffirmation of Lease. The terms and conditions of the Original Lease, as
modified by this Addendum, are hereby reaffirmed by the Lessor and Lessee and
are hereby extended to the Additional Leased Premises, as modified by this
Addendum.
 
 
-3-

--------------------------------------------------------------------------------


 
7. Miscellaneous.


(a) Examination or review of this Addendum by or on behalf of either Lessor or
Lessee shall not be construed as approval or acceptance hereof and this Lease
shall not be effective until executed by duly authorized signatories of both
Lessor and Lessee. This Addendum may not be amended or modified except by a
writing signed by Lessor and Lessee.


(b) No consent or waiver, express or implied, by Lessor or Lessee to or of any
breach of any agreement or duty to the other shall be construed as a consent or
waiver of any other breach of the same or any other agreement or duty.


(c) The invalidity or unenforceability of any provision of this Addendum shall
not affect or render invalid or unenforceable any other provision hereof.


(d) This Addendum and the Lease shall be construed under the laws and judicial
interpretations of the Commonwealth of Pennsylvania, as they may be pre-empted
by federal law.
 
(e) This Addendum shall not be recorded in whole or in memorandum form by Lessee
without the prior written consent of Lessor.
 
(f) Lessor and Lessee represent and warrant to each other that they have not
consulted or contacted any agent, broker, or finder in connection with this
Addendum. Lessor and Lessee agree to defend, indemnify and hold the other
harmless from any and all claims for compensation or commission, or any portion
thereof, in connection with this Lease by any broker, agent, or finder (other
than Broker) claiming to have dealt with the indemnifying party.

[The balance of this page is intentionally left blank.]

-4-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Lessor and Lessee have caused the due execution of this
Addendum on their respective behalf.




 
LESSOR:
     
HEADWATERS ASSOCIATES
Witness:
  __________________________________     
By: ____________________________________
Print Name:__________________
William Dalusio, General Partner
                       
ATTEST:
LESSEE:
     
DNB FIRST, NATIONAL ASSOCIATION
        _________________________________
By: ____________________________________
Ronald K. Dankanich, Secretary
William J. Hieb, President

 
 
-5-

--------------------------------------------------------------------------------